DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/22 has been entered.
Claims 1 and 21 have been amended.  Claims 3, 7-9, 11, 13-15, and 23-24 remain withdrawn, and claims 1, 4-6, 21, 25, and 28 remain under consideration.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the following objections/rejections set forth in the prior Office action:
The objection to claims 1 and 21 and claims dependent therefrom,  in view of applicant’s amendments correcting spelling errors in claims 1 and 21; and
The prior rejections of claims under 35 USC 112(b), in view of applicant’s amendments (although it is noted that applicant’s amendments have also raised new issues, and that claim 21 and claims dependent therefrom remain indefinite for the reasons given below).
Claims 1, 4-6, 21, 25, and 28 remain rejected for the reasons given below.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is non-final.

Claim interpretation
With regard to the new claim language of independent claims 1 and 21, “wherein said reference levels are the average levels of expression of one or more housekeeping genes determined from a cohort of subjects with cancer or without cancer or including both”, it is noted that this language broadly encompasses any determination at any point in time of levels in either subjects with cancer, subjects without cancer, or both; further, the claims do not, e.g., clearly require that each of the 4 genes of the claims exhibit overexpression in the patient relative to the same comparator, nor do the claims actually recite performing any active method steps related to the determining of reference expression levels.  Given that the claims at least potentially encompass, e.g., “overexpression” of RAD51 relative to any housekeeping gene in either cancer patients, non-cancer patients, or some combination thereof, and the same (i.e., not clearly limited) type of “overexpression” for each other gene of the combination, the claims (and particularly claim 1 and dependent claims) continue to reasonably encompass any human cancer patient. It is noted that this language renders claim 21 and its dependent claims indefinite for the reasons indicated below (as these claims require clarity regarding what criteria is/are used to differentiate between types of patients receiving different treatments/therapies).
Election/Restrictions
Claims 3, 7-9, 11, 13-15, and 23-24 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 13, 2017.  It is reiterated that the independent claims now require the combination of RAD51, Ku80, BRCA1 and PARI; search and examination was previously extended to this combination.  
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21, 25, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Initially, applicant’s attention is directed to the claim interpretation above; it is noted that the language of independent claim 1 (not rejected herein) may reasonably be interpreted as simply broadly encompassing any point of comparison for each gene, and the administration of the same type of agent (a DNA damaging agent) to any human cancer patient.  However, claim 21 and dependent claims are clearly intended to require some kind of fixed criteria or point of comparison for selecting either one type of therapy or the other; however, the present claim language does not make sufficiently clear how this determination is to be made.  Again, the types of reference levels recited in the claims would appear to encompass essentially anything (as discussed above); however, the use of a DNA damaging agent in one type of patient, and an alternative treatment in another type of patient, implies that some fixed threshold or criteria is required to select one therapy or the other.  Because the present claim language does not make clear on what basis one or the other therapy is to be selected, further clarification is required.
Claim Rejections - 35 USC § 112(a)/first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 21, 25, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Each of independent claims 1 and 21 has been amended to recite the limitation “wherein said reference levels are the average levels of expression of one or more housekeeping genes determined from a cohort of subjects with cancer or without cancer or including both”, such that the claims broadly encompass any patient in whom “overexpressions of the human genes RAD51, Ku80, BRCA1 and PARI” have been determined in any manner based on comparisons to reference levels that are “the average levels of expression of one or more housekeeping genes determined from a cohort of subjects with cancer or without cancer or including both”.  The reply points to paragraph 54 of the specification as providing support for the amendments to claims 1 and 21, and this paragraph contains the only references to “housekeeping” genes in the original disclosure.  Specifically, paragraph 54 states that “Although most studies using RT-PCR general normalize to some sort of housekeeper gene (like actin or ribosomal RNA), the inventors actually found the raw data of gene expression of the RPS genes worked the best”, and also states that “the NanoString company may provide probes and housekeeping genes to serve as normalization controls”.  These statements in paragraph 54 encompass specific, limited uses of “housekeeping” genes – in prior art methods employing RT-PCR, and in a commercial product provided by a specific company - whereas amended claims 1 and 21 refer to a much broader, more general use of such genes, for which the application as filed does not provide basis.  Accordingly, the amendments of 4/5/22 add new matter to the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4-6 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherman et al (US 7,732,491 B2 [8 June 2010]; previously cited).  
Sherman et al teach treating a human breast cancer patient by administering therapeutically effective amounts of DNA damaging agents, including a PARP inhibitor, as well as radiation (see entire reference, particularly, e.g., the Abstract and the Summary at col 2, lines 11-col 6, line 49, noting, e.g., the disclosure of administering PARP inhibitors and other anti-tumor agents, as well as the administration of radiation, at col 3 line 24-col 4, line 22).  Based on the claim interpretation noted above, the patients taught by Sherman et al inherently meet the requirement for patients having “overexpressions” of RAD51, Ku80, BRCA1 and PARI in a biological sample from the patient, and Sherman et al thus disclose an administering encompassed by the claims.  Sherman et al therefore anticipate claim 1.
With further regard to claim 4, again, the claims encompass any type of elevated/over expression relative to any housekeeping gene “determined from a cohort of subjects with cancer or without cancer or including both”, and thus Sherman et al also inherently anticipate claim 4.  Regarding claims 5-6, it is reiterated that Sherman et al disclose DNA damaging agents meeting the requirements of both claims (again see, e.g., col 3 line 24-col 4, line 22).  
The Reply traverses the prior rejection under 35 USC 102 based upon the same reference on the grounds that applicant’s amendments have overcome the rejection.  While this argument (and applicant’s amendments) have been reviewed and considered, this argument is non persuasive because the amended claim language does not impart any concrete requirements that are sufficient to overcome the cited art (as explained in the rejections above).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634